Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/878,802, which was filed 05/20/20 and is a continuation of application 15/709,037, now US Patent 10,706,845. In a preliminary amendment 08/03/20, claims 1-20 were cancelled and new claims 21-40 were added. Claims 21-40 are pending in the application and have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 21, 22, 24, 25, 28, 29, 33-35, 38, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Padilla et al. (US 20180288104 A1).




Consider claim 28, Padilla discloses a system comprising: at least one processor (processor, [0027]); and at least one memory comprising instructions (memory storing instructions, [0036]) that, when executed by the at least one processor, cause the system to: receive, from a first device, first input audio data(monitoring a room with a microphone, [0011]); perform speech processing using the first input audio data to determine a request to broadcast first content to multiple recipient devices (using voice recognition engine, [0027], to determine the user said “Alexa, open a broadcast channel”, followed by “Everyone, dinner is ready”, [0016]); generate first output data corresponding to the first 

Consider claim 35, Padilla discloses computer-implemented method comprising: receiving, from a first device, first input audio data (monitoring a room with a microphone, [0011]); performing speech processing using the first input audio data to determine a request to broadcast first content to multiple recipient devices (using voice recognition engine, [0027], to determine the user said “Alexa, open a broadcast channel”, followed by “Everyone, dinner is ready”, [0016]); generating first output audio data corresponding to the first content (kitchen intercom engine 126 causes all of the networked voice assistant devices to open a broadcast channel so that speakers are enabled for audio output, [0016]); sending the first output audio data to a second device (the voice assistant device in garage 106, [0016]); sending the first output audio data to a third device (the announcement is sent to all voice assistant devices, including living room voice assistant device, [0016], [0014]); receiving, from the second device, second input audio data corresponding to a first response (“Okay, be there in five minutes”, [0016]); receiving, from the third device, third input audio data corresponding to a second response (whatever response comes from a user, Guest #1, Fig 4, in the living room, [0016], [0014], noting that “voice discussions in any of the household rooms” are broadcast to each of the voice assistant devices); 

Consider claim 22, Padilla discloses the first device and the second device are associated with a first profile (the device names, [0014], Fig 4). 

Consider claim 24, Padilla discloses: including in the first output data at least a portion of the first input audio data (“Everyone, dinner is ready”, [0016]). 

Consider claim 25, Padilla discloses: receiving, from the third device, third input data corresponding to a second response to the first content (whatever response comes from a user, Guest #1, Fig 4, in the living room, [0016], [0014], noting that “voice discussions in any of the household rooms” are broadcast to each of the voice assistant devices); generating third output data corresponding to the third input data (the response from the living room generates a broadcast to all the other voice assistant devices, [0016]); and sending the third output data to the first device (the other voice assistant devices will cause the person from the living room’s audio to be emanated from the speaker, which includes the kitchen voice assistant device 114, [0016], [0014]). 



Consider claim 33, Padilla discloses the first device and the second device are associated with a first profile (the device names, [0014], Fig 4). 

Consider claim 34, Padilla discloses the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: include in the first output data at least a portion of the first input audio data (“Everyone, dinner is ready”, [0016]). 

Consider claim 38, Padilla discloses: including in the first output audio data at least a portion of the first input audio data (“Everyone, dinner is ready”, [0016]). 

Consider claim 39, Padilla discloses the first device, the second device, and the third device are associated with a first profile (the device names, [0014], Fig 4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 27, 31, 32, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Padilla et al. (US 20180288104 A1) in view of Bostick et al. (US 20170330585 A1).

Consider claim 26, Padilla discloses the third input data comprises second audio data (“Okay, be there in five minutes”, [0016]). 
Padilla does not specifically mention: performing automatic speech recognition on the second audio data to generate text data, wherein the third output data comprises a representation of the text data. 
Bostick discloses performing automatic speech recognition on announcement audio data to generate text data, wherein output data comprises a representation of the text data (presenting a set of announcements, which have been transcribed from audio to text, to a user in an AR environment, [0033]). 


Consider claim 27, Padilla discloses: causing audio corresponding to the second audio data to be output using the first device (“Okay, be there in five minutes” is output in the kitchen via kitchen voice assistant device, [0016]).

Consider claim 31, Padilla discloses the third input data comprises second audio data (“Okay, be there in five minutes”, [0016]). 
Padilla does not specifically mention: performing automatic speech recognition on the second audio data to generate text data, wherein the third output data comprises a representation of the text data. 
Bostick discloses performing automatic speech recognition on announcement audio data to generate text data, wherein output data comprises a representation of the text data (presenting a set of announcements, which have been transcribed from audio to text, to a user in an AR environment, [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Padilla by performing automatic speech recognition on the second audio data to generate text data, wherein the third output data comprises a representation of the text data for reasons similar to those for claim 26.



Consider claim 36, Padilla does not specifically mention: performing automatic speech recognition on the second audio data to generate text data, wherein the third output data comprises a representation of the text data. 
Bostick discloses performing automatic speech recognition on announcement audio data to generate text data, wherein output data comprises a representation of the text data (presenting a set of announcements, which have been transcribed from audio to text, to a user in an AR environment, [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Padilla by performing automatic speech recognition on the second audio data to generate text data, wherein the third output data comprises a representation of the text data for reasons similar to those for claim 26.

Consider claim 37, Padilla discloses: causing audio corresponding to the second audio data to be output using the first device (“Okay, be there in five minutes” is output in the kitchen via kitchen voice assistant device, [0016]).

Allowable Subject Matter
Claims 23, 30, and 40 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:

With respect to claim 23, the prior art does not fairly teach or suggest ”… causing the second device to display: a first virtual button corresponding to the first response, and a second virtual button corresponding to a second response associated with the first content, wherein receiving the second input data represents the first virtual button was selected.”

With respect to claim 30, the prior art does not fairly teach or suggest ”…: cause the second device to display: a first virtual button corresponding to the first response, and a second virtual button corresponding to a second response, wherein the second input data represents the first virtual button was selected.”

With respect to claim 40, the prior art does not fairly teach or suggest ”…: sending the first output audio data to a fourth device; causing the fourth device to display: a first virtual button corresponding to the first response, and a second virtual button corresponding to the second response; receiving, from the fourth device, fourth input data indicating selection of the first virtual button; generating fourth output data representing the fourth input data; and sending the fourth output data to the first device.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180130321 A1 Brayton discloses a notification and alert method
US 20180070187 A1 Drinkwater discloses a multiple room communication system and method
US 20180063859 A1 Anatharaman discloses wireless communication of announcements using commands
US 10504520 B1 Roy discloses voice-controlled communication requests and responses
US 10325599 B1 Naidu discloses message response routing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                   03/09/22